       Case 4:18-cr-00223-RCC-DTF Document 244 Filed 06/05/19 Page 1 of 2



 1   MICHAEL BAILEY
     United States Attorney
 2   ANNA WRIGHT
     Assistant U.S. Attorney
 3   NATHANIEL J. WALTERS
     Assistant U.S. Attorney
 4   State Bar No.: 029708
     405 West Congress, Suite 4800
 5   Tucson, Arizona 85701-5040
     Telephone: (520) 620-7300
 6   E-mail: anna.wright@usdoj.gov
             nathaniel.walters@usdoj.gov
 7
     Attorneys for Plaintiff
 8
 9                                UNITED STATES DISTRICT COURT
10                                     DISTRICT OF ARIZONA
11
       United States of America,                               CR-18-00223-RCC (DTF)
12
                     Plaintiff,
13                                                         GOVERNMENT’S PROPOSED
              v.                                           ADDITIONAL/REVISED JURY
14                                                              INSTRUCTIONS
       Scott Daniel Warren,
15
                     Defendant.
16
            The United States of America, by and through its undersigned attorneys, hereby
17
     submit the attached proposed additional jury instruction for use in this case.
18
            Respectfully submitted this 5th day of June, 2019.
19
                                               MICHAEL BAILEY
20                                             United States Attorney
                                               District of Arizona
21
                                               /s/ Anna R. Wright & Nathaniel J. Walters
22
                                               ANNA WRIGHT &
23                                             NATHANIEL J. WALTERS
                                               Assistant U.S. Attorneys
24
25   Copy of the foregoing served electronically or by
     other means this 5th day of June, 2019, to:
26   All ECF participants
27
28
       Case 4:18-cr-00223-RCC-DTF Document 244 Filed 06/05/19 Page 2 of 2




 1        AFFIRMATIVE DEFENSE – RELIGIOUS FREEDOM RESTORATION ACT
 2          The defendant may raise the Religious Freedom Restoration Act as an affirmative
 3   defense to the charges in this case. You should consider each count separately as to this
 4   affirmative defense.
 5          As to this defense, you must first decide if the defendant’s activities in this case were
 6   an exercise of his spiritual beliefs, and the criminal charges in this case substantially
 7   burdened his spiritual beliefs.
 8          In determining whether the defendant’s activities were an exercise of his spiritual or
 9   religious beliefs, you may consider the sincerity and full scope of the defendant’s asserted
10   beliefs, but you should not consider the reasonableness or validity of the defendant’s beliefs.
11   If you determine that the defendant’s conduct in this case was limited to only actions that
12   constituted an exercise of his asserted spiritual or religious beliefs, you must find that this
13   prosecution imposes a substantial burden on defendant’s exercise of his spiritual or religious
14   beliefs. If, however, you determine that the defendant’s conduct in this case included
15   activities that were not an exercise of his asserted spiritual or religious beliefs, you must
16   find that this prosecution does not impose a substantial burden on defendant’s exercise of
17   his spiritual or religious beliefs.
18          If you determine that the defendant’s activities were an exercise of his spiritual or
19   religious beliefs, and the criminal charges in this case substantially burdened his spiritual or
20   religious beliefs, then you should consider whether the criminal charges in this case further
21   a compelling interest by the least restrictive means. The criminal charges further a
22   compelling interest if demanding unbending compliance advances that interest to a
23   meaningful degree. The government must also demonstrate that it cannot accommodate the
24   defendant’s spiritual or religious beliefs more without furthering its interest less. To do this,
25   the government must demonstrate that its preferred means are reasonable and that any other
26   proffered options are either not less restrictive or not plausible.
27
28
                                                    2
